Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/21 was filed after the mailing date of the Non Final Rejection mailed on 4/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art in Hu (US 2010/0177167), Ishibashi et al. (US 5,978,015) and Jin (US 2012/0098938) does not teach nor suggest in detail the limitations of “a first camera having a first field of view; a driving member; a distance sensing unit electrically connecting to the driving member; a second camera having a second field of view, the second camera being placed at one side of the first camera and connected to the driving member; and an image processor being electrically connected to the first camera, wherein the distance sensing unit is adapted for sensing a distance between a feature point of an object to be identified and an intersection point of a horizontal line connecting the first camera to the second camera and a horizontal line from the feature point to the horizontal line, the driving member is adapted for driving the second camera to linearly move according to the distance relative to the first camera, causing a distance between the second camera and the intersection point to be equal to a distance between the first camera and the intersection point; each of the first camera and the second camera captures images of the object to be identified in an overlapping field of view of the first field of view and the second first field of view, the image processor receives and processes images taken by the first camera and the second camera to obtain 3D images of the object to be identified” as recited in Independent claim 1; “a first camera; a driving member; and a distance sensing unit electrically connecting to the driving member; a second camera being placed at one side of the first camera; the second camera being connected to the driving member; wherein the distance sensing unit is adapted for sensing a distance between a feature point of an object to be identified and an intersection point of a horizontal line connecting the first camera to the second camera and a horizontal line from the feature point to the horizontal line, the driving member is adapted for driving the second camera to linearly move according to the distance to change a distance between the first camera and the second camera, causing a distance between the second camera and the intersection point to be equal to a distance between the first camera and the intersection point” as recited in Independent claim 13; as well in re pages 8-12 in remarks filed on 6/29/21 and also as well as paragraphs 0023 and 0030 of Applicant’s enabling portions of the specification. Hu, Ishibashi and Jin teaches similar 3D camera systems that includes a first and a second camera. Distance measuring units are also present within these systems to gauge the distance between an object/region of interest and the camera itself. Hu teaches moving the two cameras apart using the same gear to move both apart or both closer together. Ishibashi also performs the same method but does so by rotating the two cameras away from one another. Jin teaches wherein both cameras are moved apart or moved closer together, rotated apart from one another, lens shifting is sensing a distance between a feature point of an object to be identified and an intersection point of a horizontal line connecting the first camera to the second camera and a horizontal line from the feature point to the horizontal line” and further that only the second camera is linearly moved away from the first camera by “the driving member is adapted for driving the second camera to linearly move according to the distance relative to the first camera, causing a distance between the second camera and the intersection point to be equal to a distance between the first camera and the intersection point”. The existing prior arts moves both the cameras together (apart or rotated, etc. as discussed above) and furthermore, the distance measuring units isn’t specific to the way in which the above claims are restricted towards requiring the distance to be the distance between a feature point of an object to be identified and an intersection point of a horizontal line connecting the first camera to the second camera and a horizontal line from the feature point to the horizontal line. Furthermore, Applicant's enabling portions further requires the second camera to be connected to the driving member and for only the driving member to be linearly moved in accordance with the sensed distance. 
Furthermore, the underlined claim limitations in claims 1 and 13 appears to fall outside of the abstract idea groupings (as per 2019 Revised Patent Subject Matter Eligibility Guidance (PEG)) including mathematical concepts, mental process and certain methods of organizing human activity. The claimed limitations are stated in such 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Claims 1 and 3-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481